DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 06/14/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of claims 1-11, in the reply filed on 06/14/2022 is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Objections
Claims 5, 6 and 8 are objected to because of the following informalities:  
Regarding claim 5, in the limitation of the claim, “…the resistance detection circuit comprises a third current limiting resistor,…” the underlined word ‘a’ needs to be added.
Regarding claim 6, in the limitation of the claim, “…the resistance detection circuit comprises a third current limiting resistor,…” the underlined word ‘a’ needs to be added.
Regarding claim 8, the limitation of the claim, “wherein the first switch element is an airflow sensor” does not have any support or explanation in the entire specification. A brief explanation of ‘airflow sensor’ should be added to the Specification.                      
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0033293 A1 (Xing) and further in view of US 2021/0209982 A1 (Fu).
Regarding claim 1, Xing discloses, a voltage output circuit (200; power circuit; Fig. 2; [0022]) comprising: 
a control chip (111; PWM controller; Fig. 2; [0022]) with a control signal input terminal (VIN; input voltage Fig. 2; [0019]) and a modulation signal output terminal (any one of P1 to P4; gate drive signals; Fig. 2; [0013]), 
the control signal input terminal (VIN) receives a system power voltage (DCV) through a first switch (S1 and S2; isolation switches; Fig. 2; [0022]); 

    PNG
    media_image1.png
    520
    795
    media_image1.png
    Greyscale

the first switch (S1 and S2) generates an enable signal to the control chip (111) when being energized (Fig. 2; [0022]); and 
a step-down switch chip (Q4; switch; Fig. 2; [0022]) with a first access terminal (as annotated on Fig. 2 for switch Q4), a first control terminal (gate of Q4), and a second access terminal (as annotated on Fig. 2 for switch Q4) (Fig. 2; [0022]); 
the first access terminal (as annotated on Fig. 2 for switch Q4) receives the system power voltage (DCV through VIN; Fig. 2), the first control terminal (gate of Q4) is electrically connected with the modulation signal output terminal (P4; Fig. 2; [0017]) of the control chip (111); 
wherein when the first switch element (S1 and S2) is energized, the control chip (111) receives the enable signal (get VIN voltage and enabled), and 
the modulation signal output terminal (P4) of the control chip (111) outputs a pulse modulation signal (PWM signal; [0017]) to the first control terminal (gate of Q4) of the step-down switch chip (Q4), and 
an access (chip Q4 is turned on depending on the PWM signal) is formed between the first access terminal and the second access terminal based on the effective pulse modulation signal (P4) at the first control terminal (gate of Q4) of the step-down switch chip (Q4) (Fig. 2; [0017]- [0022]); 
the output voltage (Vout1 through switch Q3) of the second access terminal is less than the system power voltage (DCV) (Fig. 2; [0017]- [0022]).
Note: It is obvious that Vout1 would be less that system power voltage DCV since Vout1 = DCV – (voltage drops of S1, S2, Q3 and Q4).
But Xing fails to teach explicitly, the control signal input terminal is grounded through an initial ground resistor;
However, in analogous art, Fu discloses, the control signal input terminal (Vg) is grounded through an initial ground resistor (130; grounding resistor; Fig. 7; [0047], [0049]);

    PNG
    media_image2.png
    356
    587
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Xing and Fu before him/her, to modify the teachings of a voltage output circuit using a PWM controller as taught by Xing and to include the teachings of control signal input terminal being grounded through a ground resistor as taught by Fu since the grounding resistor assists the gate voltage to complete potential switching very quickly ([0047]). Absent this important teaching in Xing, a person with ordinary skill in the art would be motivated to reach out to Fu while forming a voltage output circuit of Xing. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xing and Fu as applied to claim 1 and further in view of US 2015/0188348 A1 (Yokota).
Regarding claim 2, Xing discloses, the voltage output circuit of claim 1, wherein the control signal input terminal (VIN) receives the system power voltage (DCV) through the first switch element (S1 and S2) (Fig. 2; [0017]- [0022]); 
the first control terminal (gate of Q4) is electrically connected with the modulation signal output terminal (P4) (Fig. 2; [0017]- [0022]).  

    PNG
    media_image1.png
    520
    795
    media_image1.png
    Greyscale


But the combination of Xing and Fu fails to teach explicitly, a first current limiting resistor is also placed between the control signal input terminal and the system power voltage and a second current limiting resistor is placed between the first control terminal and the modulation signal output terminal.
However, in analogous art, Yokota discloses, a current limiting resistor (33; current limiting resistor; Fig. 3; [0041]) is placed between a switch (17SW) and the gate terminal G of the PMOS transistor 30. 

    PNG
    media_image3.png
    484
    619
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Xing, Fu and Yokota before him/her, to modify the teachings of a voltage output circuit using a PWM controller as taught by Xing and to include the teachings of a current limiting resistor placed between a switch and the gate terminal G of the PMOS as taught by Yokota since the current limiting resistor limits the current when there is an abrupt change in voltage between two nodes and protects the surrounding sensitive devices from breakdown. Absent this important teaching in Xing, a person with ordinary skill in the art would be motivated to reach out to Yokota while forming a voltage output circuit of Xing. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Yokota above, a person with ordinary skill in art using the combination of Xing and Fu would be motivated to implement, a first current limiting resistor being also placed between the control signal input terminal and the system power voltage and a second current limiting resistor being placed between the first control terminal and the modulation signal output terminal.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xing and Fu as applied to claim 1 and further in view of US 2015/0180180 A1 (Kim).
Regarding claim 4, Xing discloses the voltage output circuit of claim 1, wherein the second access terminal (as annotated on Fig. 2) of the step-down switch chip (switch Q4) is electrically connected for outputting a driving voltage (Vout1 through switch Q3) (Fig. 2; [0017]- [0022]).

    PNG
    media_image1.png
    520
    795
    media_image1.png
    Greyscale

But the combination of Xing and Fu fails to teach explicitly, the access terminal is electrically connected with a thermal wire for outputting a driving voltage which drives the thermal wire to generate heat.  
However, in analogous art, Kim discloses, the access terminal is electrically connected with a thermal wire for outputting a driving voltage which drives the thermal wire to generate heat ([0054]). 
Note: Kim teaches in para. [0054] that a thermal wire is disposed at the outside of the terminal of the electronic device under assumption that the heat is generated in the first connector to reproduce a real-life situation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Xing, Fu and Kim before him/her, to modify the teachings of a voltage output circuit using a PWM controller as taught by Xing and to include the teachings of an access terminal being electrically connected with a thermal wire as taught by Kim since the use of thermal wire attributes to precautionary overheating prevention measure under assumption that the heat is generated in the first connector to reproduce a real-life situation ([0054]). Absent this important teaching in Xing, a person with ordinary skill in the art would be motivated to reach out to Kim while forming a voltage output circuit of Xing. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xing and Fu as applied to claim 1 and further in view of US 4,771,358 A (Millner).
Regarding claim 7, the combination of Xing and Fu fails to teach explicitly, the voltage output circuit of claim 1, wherein the control chip further comprises at least one indicator light control terminal; each indicator light control terminal is electrically connected with an indicator circuit; the indicator circuit comprises at least one fifth current limiting resistor and at least one LED; a cathode of each first LED is electrically connected with one indicator light control terminal through a fifth current limiting resistor, and an anode of each first LED receives the system power voltage.  
However, in analogous art, Millner discloses, the voltage output circuit of claim 1, wherein the control chip (microprocessor including the indicator lights; Fig. 1; col. 3, lines 66-68 and col. 4, lines 1-4) further comprises at least one indicator light control terminal (lower terminal; Fig. 1); 
each indicator light control terminal (lower terminal; Fig. 1) is electrically connected with an indicator circuit (consisting of LEDs L1 to L4 and resistor R19 to R22); 
the indicator circuit comprises at least one fifth current limiting resistor (R19 to R22) and at least one LED (L1 to L4) (Fig. 1; col. 3, lines 66-68 and col. 4, lines 1-4); 
one node of each first LED (L1) is electrically connected with one indicator light control terminal (Fig. 1; col. 3, lines 66-68 and col. 4, lines 1-4), and 
another node of each first LED (L1) receives the system power voltage through a fifth current limiting resistor (Fig. 1; col. 3, lines 66-68 and col. 4, lines 1-4). 

    PNG
    media_image4.png
    547
    777
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Xing, Fu and Millner before him/her, to modify the teachings of a voltage output circuit using a PWM controller as taught by Xing and to include the teachings of control chip comprising at least one indicator light control circuit as taught by Millner since the indicator light control circuit provides feedback to the user that the control system is working properly. Absent this important teaching in Xing, a person with ordinary skill in the art would be motivated to reach out to Millner while forming a voltage output circuit of Xing. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Xing, Fu and Millner fails to teach explicitly, a cathode of each first LED is electrically connected with one indicator light control terminal through a fifth current limiting resistor, and an anode of each first LED receives the system power voltage.
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus, rearranging the positions of LEDs and current limit resistors would be obvious.

Allowable Subject Matter
Claims 3, 5-6 and 8-11 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 3, the closest prior art, US 2009/0033293 A1 (Xing), in combination with US 2021/0209982 A1 (Fu), US 2015/0188348 A1 (Kim) and US 4,771,358 A (Millner), fails to disclose, “the voltage output circuit of claim 1, wherein the control chip further comprises a first power receiving terminal and a first ground terminal; the first power receiving terminal receives the system power voltage through a first filter resistor, and is further electrically connected with the first ground terminal through the first filter capacitor and a second filter capacitor, which are electrically connected with each other in parallel”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 5, the closest prior art, US 2009/0033293 A1 (Xing), in combination with US 2021/0209982 A1 (Fu), US 2015/0188348 A1 (Kim) and US 4,771,358 A (Millner), fails to disclose, “the voltage output circuit of claim 4, wherein the control chip further comprises an enable signal detection output terminal, a first current receiving terminal, and a second current receiving terminal; the voltage output circuit further comprises a resistance 2Appl. No. 16/984,902Reply to Office communication dated June 09, 2022Attorney Docket No.: US81999detection circuit; the enable signal detection output terminal is electrically connected with the resistance detection circuit; the resistance detection circuit comprises third current limiting resistor, a fourth current limiting resistor, a first detection resistor, a second detection resistor, a third detection resistor, a third filter capacitor, a fourth filter capacitor, and a second switch element; the third access terminal of the second switch element receives the system power voltage, and is electrically connected with the enable signal detection output terminal through the third current limiting resistor; a second control terminal of the second switch element is electrically connected with the enable signal detection output terminal through the fourth current limiting resistor; a fourth access terminal of the second switch element is electrically connected with the second access terminal through the first detection resistor; one terminal of the second detection resistor is grounded through the third filter capacitor, and other terminal of the second detection resistor is electrically connected with the second access terminal; one terminal of the third detection resistor is grounded through the fourth filter capacitor, and further is electrically connected with the second current receiving terminal; other terminal of the third detection resistor is electrically connected with the fourth access terminal of the second switch element”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 6, the closest prior art, US 2009/0033293 A1 (Xing), in combination with US 2021/0209982 A1 (Fu), US 2015/0188348 A1 (Kim) and US 4,771,358 A (Millner), fails to disclose, “the voltage output circuit of claim 1, wherein the control chip further comprises an enable signal detection output terminal, a first current receiving terminal, and a second current receiving terminal; the voltage output circuit further comprises a resistance2Appl. No. 16/984,902 Reply to Office communication dated June 09, 2022Attorney Docket No.: US81999detection circuit; the enable signal detection output terminal is electrically connected with the resistance detection circuit; the resistance detection circuit comprises third current limiting resistor, a fourth current limiting resistor, a first detection resistor, a second detection resistor, a third detection resistor, a third filter capacitor, a fourth filter capacitor, and a second switch element; the third access terminal of the second switch element receives the system power voltage, and is electrically connected with the enable signal detection output terminal through the third current limiting resistor; a second control terminal of the second switch element is electrically connected with the enable signal detection output terminal through the fourth current limiting resistor; a fourth access terminal of the second switch element is electrically connected with the second access terminal through the first detection resistor; one terminal of the second detection resistor is grounded through the third filter capacitor, and another terminal of the second detection resistor is electrically connected with the second access terminal; one terminal of the third detection resistor is grounded through the fourth filter capacitor, and further is electrically connected with the second current receiving terminal; another terminal of the third detection resistor is electrically connected with the fourth access terminal of the second switch element”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 8, the closest prior art, US 2009/0033293 A1 (Xing), in combination with US 2021/0209982 A1 (Fu), US 2015/0188348 A1 (Kim) and US 4,771,358 A (Millner), fails to disclose, “the voltage output circuit of claim 1, wherein the first switch element is an airflow sensor; a power terminal of the airflow sensor receives the system voltage; the control signal input terminal of the control chip is electrically connected with a signal output terminal of the airflow sensor through a sixth current limiting resistor, the signal output terminal is grounded through the initial ground resistor”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 9-11 are objected to due to their dependency on objected base claim.
Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0082735 A1 (Philips) - A smoking article is disclosed including a heat source configured to generate heat upon ignition thereof, a first substrate material having an aerosol precursor composition associated therewith and a first end being fixedly engaged with the heat source, and an aerosol delivery component having opposed first and second ends, the first end of the aerosol delivery component being engaged with the second end of the first substrate material.
2. US 2018/0020507 A1 (Liu) - An electromagnetic heating control circuit is disclosed comprising a control chip, a rectifier filter circuit, a resonant capacitor, a switching transistor, a drive circuit, and a synchronous voltage detection circuit. The switching transistor comprises a first end, a second end, and a control end. The first end is connected to a positive output end of the rectifier filter circuit by using the resonant capacitor. The second end is connected to a negative output end of the rectifier filter circuit by using a current limiting resistor. The control chip comprises a positive phase voltage input end, a negative phase voltage input end, a voltage detection end, and a signal input end.
3. US 2013/0163293 A1 (Zou) - A buck circuit of a computer is disclosed including a voltage input terminal, a voltage output terminal, first and second electronic switches, and first to third field effect transistors (FETs). When the computer is powered on, the signal control terminal of the computer outputs a first control signal to control the first FET to be turned on through the first and second electronic switches, and simultaneously controls the first and third FETs with a pulse width modulation (PWM) control chip. After the computer is powered off, the signal control terminal of the computer outputs a second control signal to control the first FET to be turned off through the first and second electronic switches, and to control the third FET through the PWM control chip.
4. US 2013/0104916 A1 (Bellinger) - A control component is disclosed that regulates output of an electronic vaporizer used to simulate smoking. The control component manages power to a heating element. A power detect component collects a parameter of the heating element to determine actual power output thereof. The control component dynamically adjusts the power source based on the actual power output.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/28/2022